DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's amendment and election with traverse of Species D in the reply filed on 01/13/2021 is acknowledged.  The traversal is on the ground(s) that the species aren’t mutually exclusive since, it alleged, the features of the species can be combined.  This is not found persuasive because that is not the meaning of “mutually exclusive” in US restriction practice.  In US restriction practice, claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first.  MPEP 806.04(f).  That is the case here.  
Claims 1-18, 23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  It is noted that claim 26 is not withdrawn, since it depends from (and thus includes the features of) claim 19 (encompassed by elected Species D).

The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 19 is objected to because of the following:
Regarding claim 19, the word “and” should apparently be added at the end of line 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22, 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitations "the desired acidic and basic conditions" in line 6 and “the CIP cleaning cycle” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 21 recites the limitation "the food-equipment-safe colorimetric pH indicator" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 21 the phrase "the food-equipment-safe colorimetric pH indicator" in lines 1-2 renders the claim indefinite because it is unclear whether or not it refers to the “food equipment safe pH indicator” of claim 1.  It appears the intended meaning may be that it refers to the “food equipment safe pH indicator” of claim 1, and this meaning will be used for purposes of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0197920 to Kenowski et al. (“Kenowski”) in view of US 3,042,621 to Kirschenbauer (“Kirschenbauer”).
Regarding claim 19, Kenowski teaches a method for maintaining acidic or basic cleaning conditions ([0013], [0031], [0049], [0057]) in a cleaning-in-place (CIP) system ([0013], [0031], [0049],  [0057]) used to clean food or beverage processing equipment (abstract, I0036], [0037]) comprising the steps of: i) adding an acidic or basic cleaning composition ([0037]) to a storage tank ([0037]) of a CIP system ([0013], [0031], [0049], [0057]); and ii) deploying the cleaning composition into the CIP cleaning cycle ([0013], [0031], [0049], and [0057]).

 

Regarding claim 21, Kenowski and Kirschenbauer disclose a method wherein the food-equipment-safe colorimetric pH indicator is thymol blue, methyl orange, methyl red, bromothymol blue, phenolphtalien, indigo carmine or alizarin yellow (Kirschenbauer, col 5 ln 74-col 6 ln 15).  
Regarding claim 22, Kenowski and Kirschenbauer disclose it is desired to keep the pH greater than 7 (Kirschenbauer, col 2 ln 52-53) but do not explicitly teach a method wherein the desired basic conditions comprise a pH of more than about 12.  However, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05.
Regarding claim 24, Kenowski and Kirschenbauer disclose a method wherein the food or beverage processing equipment is beer brewing processing equipment (Kenowski, [0036]).  
Regarding claim 26, Kenowski does not explicitly teach the method wherein prior to deploying the cleaning composition into the CIP cleaning cycle the method further comprises the steps of observing the color of the acidic or basic cleaning composition with a pH indicator in the storage tank wherein a change in the first color of the cleaning composition indicates that the desired acidic or basic conditions are no longer present; and wherein upon change in the first color, adjusting the acidity or basicity of the cleaning composition in the storage tank to restore the desired acidic or basic conditions as indicated by the first color.   Kirschenbauer discloses using a cleaning solution having a pH indicator which imparts a first color to the composition that indicates the desired acidic or basic conditions and observing the color indicator of the acidic or basic cleaning composition with a pH indicator in a storage tank prior to deploying the cleaning composition wherein a change in the first color indicates that the desired acidic or basic conditions are no longer present so that an operator can visually check the pH .

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. 
Regarding applicant’s assertion that the size and complexity of Kenowski makes their system difficult to place or be usable as contemplated by the applicant (remarks, page 9, paragraph beginning “The nature”), it is noted that these appear to refer to the purported merits of the applicant’s claimed invention rather than to the issues of patentability.  
Regarding applicant’s argument the modification of Kenowksi in view of Kirschenbauer with respect to pH indicators would render the Kenowksi invention unsuitable for its purpose (remarks, page 11, paragraph beginning “Applicant respectfully”), it is noted that Kenowski discloses that  Kenwoski discloses that that the conductivity sensors can be replaced with pH sensors ([0057]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714